Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/22 has been entered.

Receipt of amendment and Response dated 06/21/21 is acknowledged.
Claims 1-7 have been canceled. 
Claims 8-23 are pending.
Claims 17-23 have been previously considered for examination.
Claims 8-16 have been withdrawn from consideration.
In light of the amendment, all of the previous rejections of record have been replaced with the following new rejection:
Claim Rejections - 35 USC § 112
Claims 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 17 recites step (C) obtaining a product inorganic compound from the raw material inorganic compound, wherein: elements other than hydrogen and oxygen, which are included in the product inorganic compound but not included in the raw material inorganic compound, are included in the electrolyte aqueous solution in which the raw material inorganic compound is immersed, which is confusing and indefinite. It is unclear if “elements other than hydrogen and oxygen, which are included in the product inorganic compound but not included in the raw material inorganic compound, are included in the electrolyte aqueous solution in which the raw material inorganic compound is immersed” is an additional step after obtaining the product or occurs before. It is not clear if the elements other than hydrogen and oxygen are again introduced in the product or if applicants reiterate step B3 of claim 17. A review of the specification and at least the first few examples (examples 1-7) does not describe any step of introducing elements other than hydrogen and oxygen in the product. For examination purposes, examiner considers that the above limitation is a reiteration of B3, based on the description provided in the instant specification examples (at least examples 1-7).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.	Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over JP 11-180705 to Kadoma et al (submitted on IDS dated 1/17/20- full translation attached herewith), and US 8012218 to Ishikawa et al (Ishikawa Patent).

Instant claims are directed to a method of producing a product inorganic compound, the method comprising the following steps:
(A) immersing a raw material inorganic compound in an electrolyte aqueous
 (B) forming a precipitated inorganic compound layer on unreacted raw material inorganic compound, comprising:
(B1) exchanging anions in the raw material inorganic compound with anions in the electrolyte aqueous solution-or the electrolyte suspension, wherein the anions in the electrolyte aqueous solution consist of at least one selected from the group consisting of carbonate ions, bicarbonate ions, sulfate ions, hydrogen sulfate ions and hydroxide ions,
(B2) exchanging cations in the raw material inorganic compound with cations in the electrolyte aqueous solution, or
(B3) introducing a component, which is included in the electrolyte aqueous solution but is not already included in the raw material inorganic compound, into the raw material inorganic compound, provided that the component excludes water, hydrogen, and oxygen; and
(C) obtaining a product inorganic compound from the raw material inorganic compound,
wherein: elements other than hydrogen and oxygen, which are included in the product
inorganic compound but not included in the raw material inorganic compound, are included in the electrolyte aqueous solution in which the raw material inorganic compound is immersed;
the raw material inorganic compound:
is an artificial material comprising at least one of calcium carbonate and calcium phosphate,
is an interconnected porous body,
has a volume of 10-3 m3 or more, and has a solubility that is greater than 0 and 5 or less with respect to distilled water or the electrolyte aqueous solution at 20 °C; and the product inorganic compound: has a volume of 10-13 m3 or more, and comprises: a core portion comprising the unreacted raw material inorganic compound, and a surface layer portion comprising the precipitated inorganic layer covering the core portion.
	
	Kadoma et al teaches solid having a porous apatite, wherein a calcium-containing solid material is brought into contact with an aqueous solution containing phosphoric acid ions (abstract). [0008] teaches employing an aqueous solution of phosphoric acid to convert calcium to apatite and that the concentration of phosphate ions in the aqueous solution is not particularly limited as long as it is sufficient to convert the calcium content in the starting material into apatite, but is 0.1 mol/L (liter) or more, preferably 0.1. It is desirable that the amount is 5 mol/L or more, more preferably 1.0 mol/L or more and 2.5 mol/L or less. [0011] teaches that the aqueous solution containing phosphate ions and the pH was adjusted to 7.0 or more by adding at least one of ammonia, sodium hydroxide and potassium hydroxide to an aqueous solution of phosphoric acid, or at least one aqueous solution selected from the group consisting of ammonium dihydrogen phosphate, diammonium hydrogen phosphate, sodium dihydrogen phosphate, disodium hydrogen phosphate, potassium dihydrogen phosphate and dipotassium hydrogen phosphate.  Example 1 of Kadoma describes that sodium hydroxide was added to a 2 mol/L H3PO4 aqueous solution to prepare 500 mL of a basic phosphoric acid aqueous solution having a pH of 11.0.  The aqueous solution was held in a constant temperature water bath set at 70° C., and after reaching a constant temperature of 70° C., about 10 g of crushed limestone having a particle size of 1.0 to 1.5 mm was added and reacted for 10 hours. After the reaction, the mixture was filtered and separated with a filter paper, washed thoroughly with distilled water, and then dried in a dryer at 100° C. for 20 hours to obtain limestone having a particle size of 1.0 to 1.5 mm with an apatite surface layer. 
Instant claim 17 requires calcium carbonate or calcium phosphate as the raw material and example 1 above describes limestone, that meets instant calcium carbonate. Further, example 1 includes sodium hydroxides, which also meets instant hydroxide anion, and H3PO4 of example 1 further meet the instant B3. [0012] teaches that the apatite produced according to the present invention is a hexagonal plate-like apatite crystal having a thickness of 0.3 μm or less and a width of 2.0 to 10 μm, and the gap between the crystal grains is 0.5 to 0.7 μm porous. 
Kadoma does not exemplify raw material is an artificial material. Instead, Kadoma teaches that the calcium-containing solid substance can be an artificial raw material [0007]. 
In this regard, Ishikawa patent teaches a bone substitute material composed of carbon apatite by contacting a calcium compound with a phosphate containing solution, without any sintering, where the calcium compound prepared by artificially synthesized calcium compound (abstract, col. 3, l 5-40). The calcium compound includes the calcium carbonate (col. 5, l 57-67), and hence meet instant raw material. Ishikawa also teaches phosphate refers a phosphate exemplified in col. 6, l 1-21. Even though Ishikawa teaches a phosphate containing solution and not the claimed aqueous electrolyte solution, Ishikawa constitutes analogous to instant claims because Ishikawa also teaches biomaterial, apatite, and for bone substitute.
Accordingly, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify teachings of Kadoma and include artificially synthesized calcium compound as a solid calcium raw material for synthesizing an appetite porous surface layer, and still expect to prepare an effective substance that is very useful as an adsorbent for biopolymer, biohazardous organic or inorganic ions, a drug release carrier, or the like, or the bone and tooth restoration material. One skilled in the art would have been motivated to do the modification because both Kadoma and Ishikawa are directed to calcium based porous substance as bone substitute or a drug delivery carrier, and further Kadoma teaches both natural and synthetic materials. 
For the claimed solubility, Kadoma does not teach solubility. However, Ishikawa teaches calcium carbonate that is artificial, and hence the solubility is implicit. Kadoma fails to teach the instant claimed interconnected porous body of raw material, and the claimed volume of 10-3 m3 or more of the raw material and product of claim 18. 
Ishikawa patent teaches the formation of carbon-apatite as a result of the process is described in col.6, l 40-48 and thus meet the instant surface layer of apatite of claim 19. For claim 20 i.e., curing step, Ishikawa teaches calcination of the carbonate-apatite (col. 6, l 53-67 and col. 7, l 6-14). The raw material is in a solid form and porous with an average particle diameter of 0.2 mm or larger (col. 4,l 13-38). Ishikawa teaches foam shaped three dimensional structure with continuous pores (col. 6, l 48-53) and also teaches that the calcium compound has a porosity of 10% or 30% or more (col. 7, l 35-43, l 55-64), and such porous calcium compound is brought into contact with a solution containing phosphate having a pH of 4.5 or higher (lines bridging col.7-8). 
 Accordingly, one skilled in the art would have been motivated to employ a porous base material, with a porosity of 30% or more as raw material, in the teachings of Kadoma because, Ishikawa teaches that the porosity of a bone substitute material provides effective accelerated bone replacement and enables cell penetration in to the interior of the calcium-apatite block effecting three-dimensional bone replacement (col. 7, l 35-64), which is also desired by Kadoma. Ishikawa teaches porous raw material having a pore diameter of 50-100 microns for the bone cells to penetrate into the interior and hence, a skilled artisan would have been motivated to employ a porous base raw material with appropriate pore size and appropriate aspect ratio (instant claim 18), with an expectation to see improved cell penetration and efficient bone replacement.  

3.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over JP 11-180705 to Kadoma et al (submitted on IDS dated 1/17/20- full translation attached herewith) and US 8012218 to Ishikawa et al (Ishikawa Patent), as applied to claims 17-22 above, and further in view of US 20110282463 to Ishikawa et al (Ishikawa Publication).
Kadoma and Ishikawa discussed above fails to teach the instant claimed temperature of claim 23.
Ishikawa Publication teaches a tissue binding material such as a bone reconstruction material and a method of producing the same. Ishikawa teaches that the material comprises a base material having calcium binding onto the surface, soaking a base material into a calcium ion containing solution, and introduction of at least one group selected from the group consisting of hydroxyl, carboxyl, sulfonate, amino, silanol and phosphate to the surface of the base material is effective for said method (abstract, 0021, 0031), wherein the binding of calcium is achieved by chemical bonding. For the base materials, Ishikawa teaches ceramics, metals or metal alloys such as Co-Cr alloy and polymers [0022-0026, 0033], for binding to the surface of the base materials. The calcium ion materials can include calcium carbonate, calcium chloride, apatite, calcium hydrogen phosphate etc [0035]. In one method, Ishikawa teaches soaking of base material in an aqueous solution of calcium chloride in a single step [0031]. The reaction includes first introducing hydroxyl group into the surface through hydroxyl groups, to provide tissue affinity. The calcium ion containing solution may be prepared by dissolving or suspending a calcium compound in a solvent, which can be water or a polar solvent [0034].  Example 1 describes an alumina plate as a ceramic material is soaked into a 10mM aqueous solution of calcium chloride (meets instant electrolyte), which forms a precipitate of apatite is formed when soaked in a simulated body fluid, and the apatite coated alumina shows effective osteoconductivity. Example 4 is directed to a zirconia plate soaked in calcium chloride and the surface coated zirconia when soaked in simulated body fluid results in a bone-like apatite precipitated on the surface. Example 5 teaches ceramic as a base material and example 7 directed to hydroxyapatite as a ceramic material. Hence, accordingly, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the method of Kadoma (modified by Ishikawa patent) and further optimize the temperature of reaction to as low as 10 °C, because Ishikawa is analogous to the teachings of Kadoma and Ishikawa patent because, all of the references are directed to preparing inorganic composite materials, and prepared by ion exchange methods, and Ishikawa publication teaches the temperature of reaction, which overlaps with 10-400 of the reference. The process of calcium binding to the surface of the base material is performed at a temperature range of 10-400 °C (Ishikawa publication [0036]), with higher temperature increasing the speed of binding, though being expensive (Ishikawa publication [0037]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Instant claim does not state the duration of reaction. Accordingly, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the method of Kadoma (modified by Ishikawa patent) and choose the optimum temperature of 10 degrees C to obtain a coating based on the desired coating strength and speed of reaction as well as reduce the expense associated with higher temperatures. 
Response to Arguments
Applicant’s arguments dated 3/29/21 have been considered. However, the arguments are not persuasive because the present rejection includes new ground of rejection based on the amendment of the claims. 
However, instant new rejection relies on a new combination of references:
Claims 17-22: JP 11-180705 to Kadoma et al (submitted on IDS dated 1/17/20- full translation attached herewith), and US 8012218 to Ishikawa et al (Ishikawa Patent).
Claim 23: JP 11-180705 to Kadoma et al (submitted on IDS dated 1/17/20- full translation attached herewith) and US 8012218 to Ishikawa et al (Ishikawa Patent), as applied to claims 17-22 above, and further in view of US 20110282463 to Ishikawa et al (Ishikawa Publication).
 The newly added reference, JP 11-180705 to Kadoma et al, now relied upon does not teach fluoride ions, now excluded and further teaches a combination of hydroxide and phosphate ions, in the electrolyte solution, which includes the claimed hydroxide ions. Hence, the arguments regarding Cazalbou are moot. It is argued that Ishikawa patent and Ishikawa publication do not cure the deficiencies of Cazalbou. However, the argument is not persuasive because the new rejection relies on a combination of Ishikawa patent and Ishikawa publication with JP 11-180705 to Kadoma et al. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/           Primary Examiner, Art Unit 1611